\$O°\lo\U\-PWN'-‘

NNNNNNNNN_-_____o__o_
W\IQ\¢Jl-PWN'-‘Q\$W\IQ\¢J\J>LNN'_‘Q

Case 3:15-cv-00129-MMD-WGC Document 78 Filed 10/22/18 Page 1 of 7

R]CHARD E. ZUCKERMAN

Principal Deputy Assistant Attomey General

HENRY C. DARMSTADTER
Trial Attomey, Tax Division
U.S. Department of Justice

P.O. Box 683, Ben Franklin Station

Washington, D.C. 20044-0683
Telephone: (202) 307-6481
Fax: (202) 307-0054

Emai|: henry.c.darrnstadter@usdoj.gov

Attorneys for the United States of A merica

DAYLE ELIESON
United States Attomey
District of Nevada
OfCounsel

UNITED STATES DlSTRlCT COURT

MICHAEL F. REEDER,

DlSTRlCT OF NEVADA

Civil No.: 3:15-cv-00129~MMD-WGC
JOINT MOTION TO STAY ACTION

Pl ' c'ff,
am ' PENDING EvALUATIoN oF GLOBAL
V_ sETTLMENT oFFER BY uNITED
s'rATEs
uNm-;D sTATEs 0F AMERICA,
Defendant.

 

 

 

PAMELA M. O’KEEFE, as Trustee
for the JORDAN GRACE REEDER

IRREVOCABLE TRUST,
Plaintif’f,

V.

UNITED STATES OF AMERICA,

Defendant.

 

 

l7044534.l

 

\D°¢\lC\U\-bbJN-

NNNNNNNNN_-~____-c_
OQ\IQ\'J\-PWN_‘Q\DOQ\IQ\U\AWN_Q

 

 

Case 3:15-cv-00129-MMD-WGC Document 78 Filed 10/22/18 Page 2 of 7

UNITED STATES OF AMERICA,
Counterclaimant,

v.

MICHAEL F. REEDER
Counterclaim Defendant

and

PAMELA M. O’KEEFE, as Trustee
for the JORDAN GRACE REEDER
IRREVOCABLE TRUST and the
DARBY LElGl-l REEDER
IRREVOCABLE TRUST; BANK
OF AMERICA, N.A.; and
HERITAGE BANK OF NEVADA,

Additional Defendants on
Counterclaim.

 

COMES now Plaintiff and Counterclaim Defendant Michael F. Reeder (“Mr. Reeder”),
Plaintiff and Counterclaim Defendant Pamela O’Keefe (“Ms. O’Keefe”), as Trustee of the
Jordan Grace Reeder lrrevocable Trust (“JGR Trust”) and the Darby Leigh Reeder lrrevocable
Trust (“DLR Trust”), and Defendant and Counterclaim Plaintiff United States of America
(“United States”), by and through their undersigned counse|, and submit a Joint Motion and
Proposed Order to stay this action until February IS, 2109 to provide additional time for the
United States to evaluate a global settlement offer:

l. This consolidated action arises out of the United States’ efforts to collect excise
wagering taxes assessed against Mr. Reeder for unlicensed and illegal wagering activity. On
September 3, 2001, the lntemal Revenue Service (“IRS”) assessed excise taxes on wagering
under IRC (Title 26) § 440| against Mr. Reeder for the monthly periods from September l, 1993

to March 3l, l997.

l7044534.l

 

\D°°\l€\U\-ldbé'\)_

NNNNNNNNN__~_--_____.
OQ\lQ\U\-BWN_O\CO°\]C\’J\-BLMN_‘O

 

 

Case 3:15-cv-00129-MMD-WGC Document 78 Filed 10/22/18 Page 3 of 7

2. On April IS, 1993, Ms. O’Keefe and Mr. Reeder, husband and wife, as grantors,
created the JGR Trust with their eldest daughter, Jordan Grace Reeder, named as beneficiary.
Ms. O’Keefe was made trustee of the JGR Trust. Shortly thereafter, Ms. O’Keefe and Mr.
Reeder transferred their interest in their principal residence located in Glenbrook, Nevada
(“Glenbrook Property”) to the JGR Trust. After the transfer, both Ms. O’Keefe and Mr. Reeder
continued to reside at the Glenbrook Property under a purported rental agreement between them
and the JGR Trust. On September 28, l994, Ms. O’Keefe and Mr. Reeder, as grantors, created
the DLR Trust with their youngest daughter, Darby Leigh Reeder, named as beneficiary. Ms.
O’Keefe was also made the trustee of the DLR Trust. The DLR Trust currently holds title to a
condominium located in Honolulu, Hawaii.

3. The IRS concluded that both the JGR Trust and the DLR Trust were the
nominees, alter egos or fraudulent transferees of Mr. Reeder and that the assets held in those
trusts were subject to the United States’ tax liens against Mr. Reeder. Following the filing of
nominee notices of federal tax liens by the IRS, on January 26, 2015, Ms. O’Keefe, as trustee for
the JGR Trust commenced the base case in this consolidated proceeding to quiet title under 28
U.S.C. § 2410 [ECF No. l].

4. At the close of discovery in the quiet title action, Mr. Reeder expressed his
intention to challenge the amount of his underlying tax liability in a tax refund suit. Mr. Reeder
contends that the subject tax assessments were based on mere conjecture and were void from the
start. The United States contends that the tax assessments made against Mr. Reeder are entirely
proper and that he should be estopped from denying the amount of the liability.

5. On February 14, 20| 7, Mr. Reeder commenced a refund suit with respect to the

subject excise taxes: Reeder v. United States, Case No. l7-cv-00099 (USDC Nevada). Both
3

l7044534.l

 

©G°\IQ\U\¢BWN'-‘

°Q\lo\M-PWN_Q@O°\)C\LI|¢BWN_O

 

 

Case 3:15-cv-00129-MMD-WGC Document 78 Filed 10/22/18 Page 4 of 7

parties agreed that these actions should be consolidated. On February 22, 2017, the Court
ordered that the Reeder refund suit be consolidated with the JGR Trust quiet title action, The
JGR Trust quiet title action was designated as the base case [ECF 38].

6. On May 5, 2017, the United States filed its Answer and Counterclaimed against
Mr. Reeder to reduce to judgment the federal wagering excise taxes for all periods assessed
against him. The United States also filed Counterclaims against both the JGR Trust and DLR
Trust seeking an adjudication that they are the nominees, alter egos, and/or fraudulent transferees
of Mr. Reeder [ECF No. 42].

7. On May 1, 2018, following the conclusion of pretrial discovery, the United States
filed a Motion for Summary Judgment against Plaintiff and Counter Defendant Michael F.
Reeder [ECF No. 65]. On April 23, 2018, the Court had granted the United States’ Motion for
leave to file an enlarged memorandum of points and authorities of 45 pages [ECF No. 64].

8. Shortly prior to the United States filing its Motion for Summary Judgment, the
parties began settlement discussions in eamest. On May 4, 2018, the parties filed a stipulation to
extend the briefing schedule for the Summary Judgment Motion [ECF No. 70]. On May 7, 2018,
the Court granted the First Extension of the briefing schedule on the Motion for Summary
Judgment [ECF No. 71].

9. On .lune 6, 2108, the parties submitted a second stipulation extending the briefing
schedule on the Motion for Summary Judgment [ECF No. 72]. On June 6, 2018, the Court
granted the Second Extension of the briefing schedule on the Motion for Summary Judgment
[ECF No. 73].

10. On August 2, 2018, Mr. Reeder, the JGR Trust and DLR Trust submitted a formal
confidential written offer to globa|ly settle this consolidated action, That written offer is
currently under consideration by the United States.

11. On September 19, 2108, the parties submitted a third stipulation extending the
briefing schedule on the Motion for Summary Judgment [ECF No. 74]. ln the third stipulation,
the parties requested a 4 month extension. On September 20, 2018, the Court denied the Third

4

17044534. |

 

\C¢°\lG\U\-PWN-‘

NNNNNNNNN_‘__‘____o-o__
m\lo\L/l¢hw~_‘o\om\lo\(/\¢PWN_Q

 

 

Case 3:15-cv-00129-MMD-WGC Document 78 Filed 10/22/18 Page 5 of 7

Extension without prejudice. In a Minute Order, the Court indicated that the multiple requests
for extension of time might affect the Court’s ability to resolve the pending motion by the next
Civil Justice Refonn Act reporting period in March 2019. The Court stated that it would
entertain a shorter extension of time, or that the parties could negotiate withdrawal of the
pending motion for summaryjudgment [ECF No. 65] to be refiled if the settlement was not
approved [ECF No. 75].

12. ln light of the Court’s Minute Order, on September 20, 2108, the parties
submitted an amended stipulation for extension of the briefing schedule on the Motion for
Summary Judgment [ECF No. 76]. In this amended stipulation, the parties sought only a 2 month
extension of the briefing schedule with the Opposition to be filed by November 22, 2018 and the
Rep|y due by December 24, 2018, On September 24, 2018, the Court granted this Amended
Extension of the briefing schedule on the Motion for Summary Judgment [ECF No. 77].

13. lnsomuch as it now appears highly unlikely that the United States will have acted
on the pending settlement offer before the Opposition must be prepared and filed by Mr. Reeder,
the parties stipulate and agree that this action be stayed until February 15, 2019, The United
States agrees to withdraw it pending Motion for Summary Judgment without prejudice to its
refiling [ECF No. 65].

14. lf a settlement offer is not accepted by February 15, 2019, the United States will
refile the same enlarged 45-page Motion for Summary Judgment against Mr. Reeder on February
15, 2019. Mr. Reeder shall have until March 18, 2019 to file his Opposition to the Motion for
Summary Judgment, and the United States shall have until April 15, 2019 to file its Reply Brief`.

15. The parties believe that good cause exists for the granting of this motion to stay.
Due to the large amount of the concession being sought by Mr. Reeder, this settlement requires
several layers of review by the United States, Because this case has been classified by the
lntema| Revenue Service (“lRS”) as “Standard,” the views of IRS Office of Chief Counsel had
to be obtained prior to the offer being considered by the Department of Justice. The proposed
settlement of this matter must also be approved by several different sections within the

Department of Justice.

17044534.1

 

\oOQ\lQ\Ll\AWN-‘

NNNNNNNNN--___-____.
QG\IQ\lJ\-ldwN-‘O\CO°\IG’\LAPWN_Q

 

 

Case 3:15-cv-00129-MMD-WGC Document 78 Filed 10/22/18 Page 6 of 7

16. ln addition, because the offer is partially based upon collectability, Mr. Reeder

has submitted detailed financial statements which are still being evaluated by the govemment.

Mr. Reeder continues to provide updated financial information as requested. Accordingly, both

sides would prefer not to expend the resources to currently continue the briefing schedule for the

United States’ Summary Judgment Motion while the global settlement offer is under

consideration.

DATED: October 22, 2018

DATED: October 22, 2018

/s/Hengg C. Darmstadter
HENRY C. DARMSTADTER

Trial Attomey, Tax Division

U.S. Department of Justice

P.O. Box 683 Ben Franklin Station
Washington, D.C. 20044-0683
(202) 307-6481

Of Counsel

STEVEN W. MYHRE

United States Attomey
Attomeys for the United States

PANITZ & KOSSOFF, LLP

/s/Barbara E. Lubin

BARBARA E. LUB[N, ESQ.
PANITZ & KOSSOFF, LLP

5743 Corsa Avenue, Suite 208
West|ake Vil|age, Califomia 91362
(805) 379-1667

Attorneys for Plaintiff

lT lS SO ORDERED:

/LQ,

UNITED STATES DlSTRlCT COURT
JUDGE

DATED: October 23, 2018

|7044534.1

 

\DO°\IC\U\-BWN-

NNNNNNNNN__o-o______
W\IQ\LA&WN'-‘Q\o®\lo\¢/\AWN_Q

 

 

 

Case 3:15-cv-00129-MMD-WGC Document 78 Filed 10/22/18 Page 7 of 7

CERT[FICATE OF SERVICE

1 hereby certify that on this 22th day October 2018, 1 electronically filed the foregoing JOINT
MOTION TO STAY ACTION PENDING EVALUATION OF GLOBAL SETTLMENT
OFFER BY UNITED STATES with the Clerk of Court using the CM/ECF system, which will

send notification of such filing to the following:

PHlLlP GARRETT PANITZ
BARBARA E. LUBIN

PANlTZ & KOSSOFF, LLP

5743 Corsa Avenue

Suite 208

West|ake Vil|age, Califomia 91362

NATHAN F. SMITH
MALCOLM & CISNEROS
21 12 Business Center Drive
lrvine, Califomia 92612

MARK G. SIMONS

ROBISON, BELAUSTEGU[, SHARP & LOW
71 Washington Street

Reno, Nevada 89503

/s/ Hen§g C. Darmstadter
HENRY C. DARMSTADTER 111

Trial Attomey
United States Department of Justice, Tax Division

17044534.1

 

